Citation Nr: 1402383	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-30 835	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for ear infections.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) on August 27, 2013.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to this hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2012).


FINDINGS OF FACT

1.  The Veteran does not currently have ear infections. 

2.  The Veteran's tinnitus is not related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have ear infections that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with a notification letter in September 2009  This letter notified the Veteran of the information and evidence needed to substantiate and complete each claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability and effective dates are assigned.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The duty to assist has been met.  The Veteran's service treatment records (STRs), private medical records, and a VA examination report have been obtained.  

The Veteran was afforded a VA audiology examination in November 2010, and a follow-up VA examination was scheduled with an ear nose and throat (ENT) specialist.  The Veteran rescheduled the examination twice, and failed to show to the third examination, citing a "prior commitment."  The provisions of 38 C.F.R. § 3.655 address the consequences of a claimant's failure to attend scheduled medical examinations.  When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without "good cause," fails to report for such examination, or reexamination, and the claim is an original claim for compensation, the claim shall be decided on the available record.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  See 38 C.F.R. § 3.655(a).  The Board finds that the Veteran, citing a prior commitment, has failed to demonstrate a reason for missing the examination that amounts to good cause.  Therefore, the Board will consider the claim based on the evidence of record.  38 C.F.R. § 3.655(b).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  However, to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not one of the specific enumerated "chronic" diseases; nor are ear infections.  38 C.F.R. § 3.309(a).

The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit-of-the-doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.
However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2). 
The Veteran contends that he should be service connected for his recurrent ear infections and constant tinnitus.
Relevant evidence consists of the Veteran's STR's, private medical treatment records from March 2008 to September 2009, March 2010 VA audiology examination, a May 2009 lay statement from the Veteran's wife, and an October 2009 lay statement from the Veteran.

Turning to the STRs, the Veteran sought treatment for ear problems in August 1967.  An early August 1967 treatment note states that the Veteran complained of ear infection.  The treatment was irrigation.  Later that month, the Veteran had an ear ache in the right ear, which was draining.  The examiner noted that temperature and tympanic membrane were both normal.  He was treated with ear drops and told to return in 2 days.  When he returned, the Veteran complained of dull pain in both ears.  The examiner noted a slight discharge and clear tympanic membranes, and diagnosed external otitis.  The examiner told the Veteran to continue the ear drops, and provided the Veteran with some tablets and a decongestant.  The remainder of the Veteran's STRs is clear for any complaints of, or treatment for, ear problems.  

After service, the Veteran sought treatment for tinnitus from March 2008 to September 2009.  In March 2008, the Veteran complained to his physician of hearing a hissing sound for about the past two months.  The Veteran stated that he had extensive noise exposure in the past in Vietnam and as a police officer, and he "did not wear hearing potential [sic]."  The Veteran did not have any dizziness, drainage, or pain.  An ear, nose and throat (ENT) examination was clear for problems.  The physician noted good mobility of the tympanic membranes, a straight septum, nontender sinus, clear oral cavity and pharynx, normal hypopharynx and larynx.  The physician stated that the Veteran has Eustachian tube issues that are helping to cause the hissing sound.  He prescribed Zyrtec D, and assured the Veteran that "there is nothing of major issue[/]nature going on."

The Veteran again complained of continuing hissing sounds in his ears in April 2008.  An ENT examination was negative for any problems.  The Veteran's physician opined that the Veteran may have tinnitus.

The Veteran received steroid injections for his tinnitus in May, June, and July 2008.  The examiner stated that the right ear, which was not a constant problem, was worse than the left when it is set off with noise or similar stimulation, and the Veteran is almost nonfunctional during this time.  ENT examinations performed during these visits were negative for any problems.  At the July 2008 examination, the examiner noted that the "ears look good."

In September 2008, the Veteran complained of throat problems.  He stated that he felt like something was in his lower throat.  The physician opined that the Veteran had inflammation.  Upon a follow-up visit in November 2008, the physician opined that the Veteran's heartburn and reflux were the cause. 

The Veteran was afforded a VA audiology examination in March 2010.  The Veteran reported the following:  He was exposed to noise from weapons during service, and he was exposed to gun noise in his occupation as a police detective, but he wore hearing protection on the firing range and he never had to fire his gun at anyone.  He was not exposed to any recreational noise.  He had a history of ear infections that began in 1967.  The infections were described by the doctor as "swimmer's ear."  He reported that he still gets ear infections if he gets his ears wet.  The most recent flare up of his ear infections was 3 weeks earlier when he was swimming in a pool.  He has not sought medical treatment for his ear infections.  If he keeps his ears dry, the infection goes away.  The main symptoms of his ear infections are pain and a feeling of fluid in his ear.  He has been treated for tinnitus, which included steroid injections in each ear during 2008 and 2009.  He had no eardrum perforations or any other ear surgery or head trauma. 

Physical examination revealed clear ear canals and a normal appearing tympanic membrane; no discharge or evidence of infection was present.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus. 

The examiner opined that any ear infections and tinnitus were less likely as not caused by or a result of infections in service.  The examiner reasoned that, upon review of the Veteran's claims and medical file, there was no evidence other than the Veteran's testimony that the ear infections persisted during service or after service.  The examiner stated that there was a possibility that the Veteran had recurrent otitis externa for the last 40 years, but the tinnitus started in the last 2 years and has been constant (i.e., does not coincide with "flare-ups" of the alleged infection); therefore, the tinnitus was less likely as not related to any possible ear infection. 

The Veteran and his wife submitted lay statements in support of his claim.  The Veteran states that his tinnitus has affected him for years, and that his doctor said that his tinnitus was caused by his ear infections and noise in the war.  The Veteran's wife stated that the Veteran was recently diagnosed with tinnitus, which the doctor said was caused by ear infections and noise in the war.  The Board notes that there is no record in the Veteran's file that includes a statement from a physician relating the Veteran's tinnitus to noise during service.

With respect to the claim of service connection for tinnitus on a direct basis, the Board notes that there is no evidence of service incurrence.  First, service treatment records are wholly devoid of complaints, treatment, or diagnoses of tinnitus.  This absence of evidence constitutes negative evidence against the claim because it tends to disprove that the tinnitus was a result of acoustic trauma in service.

Further, the Veteran did not complain of or seek treatment for tinnitus until March 2008, nearly 40 years after his separation from service, and when he first reported a problem with tinnitus, he specifically noted that it had been present only for the previous few years.  The Board finds that this lengthy period without symptoms weighs heavily against a claim for direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Indeed, the evidence does not show, and the Veteran does not contend, continuous symptoms of tinnitus since service.  Although the Veteran and his wife allege his physician stated that his tinnitus may be related to noise exposure in service (a claim that has not been corroborated by the record), the Veteran does not state that he has experienced symptoms of tinnitus since service.  Rather, the Veteran stated that tinnitus has affected him for the past several years.  Moreover, at his first private treatment visit in March 2008, he stated that he had been hearing a hissing sound for the past two months.  In light of the evidence tending to show that tinnitus was not present until many years after service, and because of the 2010 medical opinion by a VA clinician, the Board finds that the preponderance of the evidence is against the claim.  The VA opinion is consistent with the report of onset provided by the Veteran and is supported by an explanation that likewise is consistent with the remainder of the record.  The private opinion of a possible relationship to an infection in service is not explained in the context of the record and is stated in terms of a mere possibility, which is not as convincing.

Regarding the Veteran's claim of service connection for ear infections, the question of current infection in this instance requires specialized training, which the Veteran does not have.  The medical evidence does not indicate that he has been diagnosed or treated for ear infections after service or during the claim period.  Rather, frequent ENT examinations from March 2008 to September 2009 noted that the Veteran's ears were clear for any problems.  Additionally, the Veteran did not have an ear infection at his March 2010 VA examination.  

The Board has considered the Veteran's statements regarding his recurrent ear infections.  The Board notes that the Veteran is competent to report what he has observed or experienced regarding his ears.  Barr, 21 Vet. App. at 303.  However, considering the number of visits the Veteran has paid to his private physician for treatment for tinnitus and the lack of complaints or findings regarding any recurrent ear infections, the Board finds that his report of ear infections to the March 2010 VA examiner is not credible.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Moreover, even if the Veteran in fact experiences some ear symptoms after swimming, which symptoms he has attributed to an infection, there has been no indication by competent authority that such symptoms are in fact the result of an infection.  Consequently, there has been no showing that the Veteran currently experiences recurring infections.

Because the Board finds that service connection for ear infections is not warranted, the Veteran's claim of service connection for tinnitus as secondary to ear infections fails as a matter of law.  38 C.F.R. 3.310(a); Allen, 7 Vet. App. at 439.

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claims and the claims of service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for ear infections is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


